Citation Nr: 0725629	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the appellant's character of discharge for the 
service period from December 28, 1954 to March 12, 1956, is a 
bar to receipt of VA benefits derived from that period of 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant had active duty service form December 28 1954 
to March 12, 1956. He also previously served on active duty 
for January 1954 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO administrative decision which 
found that the appellant's character of discharge for the 
period of service from December 28, 1954 to March 12, 1956, 
was a bar to VA benefits derived from that period of service.  

In October 2005, the veteran submitted a statement, along 
with supporting medical evidence, indicating that he was 
initially diagnosed and treated for rheumatic fever prior to 
his entry into military service in March 1953.  He then 
claimed that this condition was aggravated during his initial 
period of active duty service.  This represents a new theory 
of service connection which has not previously been addressed 
by the RO.  Consequently, it is referred to the RO for 
development and adjudication as appropriate.


FINDINGS OF FACT

1.  The appellant served on active duty from December 28, 
1954 to March 12, 1956.  The appellant's discharge from 
service for this period of service was a bad conduct 
discharge, which is considered dishonorable for VA purposes.

2.  The evidence does not show that the appellant was insane 
at the time he committed the acts resulting in his discharge 
from service. 




CONCLUSION OF LAW

The character of the appellant's service for the period from 
December 28, 1954 to March 12, 1956 is a bar to VA benefits. 
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.12, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's March 2002 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, service personnel records, VA 
medical treatment records, and identified private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, a VA medical opinion is not required in this matter 
as there is no evidence or record, other than lay statements 
of the veteran several decades after discharge from the 
service, noting that he was insane during his second period 
of active duty service.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Historically, the appellant served on active duty in the Army 
from January 1954 to July 1954.  He later served on active 
duty in the Air Force from December 28, 1954 to March 12, 
1956.   His report of separation from this later period of 
service, Form DD 214, noted that he received a bad conduct 
discharge.

A review of his service personnel records revealed that in 
June 1955 the veteran was found guilty during a summary 
court-martial under the Uniform Code of Military Justice 
(UCMJ) for appearing in class on June 10, 1955 without his 
name tag, and for appearing in class on June 13, 1955 without 
his name tag and stripes, and for sleeping in class.  For 
these offenses, he was confined to hard labor for a period of 
thirty days, and subject to a monetary forfeiture of funds.

In September 1955, the veteran was found guilty before a 
special court-martial for 
being Absent Without Proper Authority (AWOL) from his 
organization from July 16, 1955 to August 11, 1955.  For this 
offense he was sentenced to confinement at hard labor for 
four months, and subject to a monetary forfeiture of funds.

In October 1955, the veteran was found guilty before a 
general court-martial for escaping from lawful confinement on 
September 6, 1955.  For this offense, he was given six months 
confinement at hard labor and assessed a forfeiture of 
monetary funds over that same time frame.  He was further 
sentenced to be discharged from the service with a bad 
conduct discharge.  

In March 1956, the veteran received a bad conduct discharge, 
and was separated from the service.  

In an administrative decision, dated in January 2003, the RO 
determined that the character of the appellant's discharge 
from service for the period from December 28, 1954 to March 
12, 1956, was considered to have been under other than 
honorable conditions, and a bar to VA benefits. 

The appellant contends that he was insane at the time of 
committing the offenses causing his other than honorable 
conditions discharge, and that under 38 C.F.R. § 3.12(b) his 
character of discharge should not be a bar to the payment of 
VA benefits derived from that period of service.  

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of an veteran.  
Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence; the 
benefit-of-the doubt doctrine is not applicable to that 
determination status. Struck; see also Laruan v. West, 11 
Vet. App. 80 (1998).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of commission of the offenses causing such 
release or discharge.  Among those offenses is a discharge 
under other than honorable conditions issued by reason of the 
sentence of a general court-martial.  Pursuant to 38 C.F.R. § 
3.12(d)(2), this type of discharge will be considered to be 
issued under dishonorable conditions.  

A review of the veteran's service medical records from his 
second period of service, from December 28, 1954 to March 12, 
1956, revealed that he was hospitalized for treatment for 
rheumatic fever, with heart involvement, with carditis, in 
February 1955.  He remained hospitalized for treatment of 
this condition for a period of roughly two months.  The 
records from this hospitalization fail to record any 
complaints or diagnoses of a psychiatric disability.  He was 
returned to active duty on April 4, 1955.  Subsequent service 
medical and personnel records are silent as to any complaints 
of or diagnoses of psychiatric problems.  The report of his 
separation examination, performed in February 1956, noted 
that his psychiatric status was normal.  A medical history 
report, completed at that time, noted the veteran denied 
experiencing any depression or excessive worry or nervous 
trouble of any sort.

In January 2002, the veteran filed a claim seeking service 
connection for rheumatic fever.  On his application form, he 
indicated that he was first treated for this condition on 
February 8, 1955.

Post service medical records, beginning in 2001, revealed 
diagnoses of anxiety.  

In support of his claim, the veteran has submitted numerous 
lay statements from friends and family members.  In general, 
these letters portray the veteran as a friendly, trustworthy, 
hard working and honorable man.  Some of these letters also 
noted that the veteran's mother became ill with worry over 
her son's inservice treatment for rheumatic fever.

In a statement, dated in March 2002, the veteran reported 
that while in the hospital receiving treatment for rheumatic 
fever, he received word that his mother was gravely ill after 
learning of his medical condition.  He stated, "I requested 
to take emergency leave but, was denied and instructed that I 
was to remain in the hospital.  I pleaded to return home so 
that I could show my mother that I was alive and would be 
fine."  He noted this request, as well as a second request 
for emergency leave was denied.  At that point, he indicated 
that he decided to take matters into his own hands and go 
anyway.  After returning home, his mother's health began to 
improve.  He attributed his actions in this regard to his 
medical condition and his state of mind at the time.  

A medical opinion statement, dated in February 2005, was 
received from J. Ray, D.O.  Dr. Ray noted that rheumatic 
fever is caused by improperly treated strep throat.  Dr. Ray 
then opined that the veteran was treated improperly during 
service because he had strep throat, and was not given 
penicillin, thus causing his rheumatic fever to develop.  

In support of his claim, the veteran has submitted statements 
and testimony at hearings before the RO in February 2005 and 
before the Board in May 2007.  The veteran claims that his 
rheumatic fever during his second period of service caused 
the activities which lead to his less than honorable 
discharge.  He noted that his service was outstanding up 
until his having been hospitalized for treatment of this 
condition.  Thus, he attributed his poor decisions during 
service to the residuals of his rheumatic fever.  He also 
testified that that he was forced to escape from his 
confinement due to physical threats from the other inmates.  

In October 2005, the veteran submitted private pre-service 
treatment records, dated in March 1953, which revealed 
treatment for acute rheumatic fever.  These reports noted 
that he remained hospitalized for nearly three weeks as a 
result of this condition.

Based upon a review of the appellant's claims folder, the 
Board finds that the appellant is not eligible for VA 
compensation for the period of service from December 28, 1954 
to March 12, 1956, because he was discharged by reason of the 
sentence of a general court-martial.  A discharge or release 
under these conditions is 
considered to have been under dishonorable conditions, and 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a), (c)(2).

The Board notes that the veteran's discharge from the service 
with a bad conduct discharge was the result of his having 
been found guilty before a general court-martial in October 
1955 for escaping from lawful confinement on September 6, 
1955.  Thus, the underlying activity leading to his discharge 
was not his period of AWOL during which he alleges to have 
seen his mother, but rather during his escape from 
confinement resulting therefrom.

As for the appellant's contentions that he was insane at the 
time of the events leading to his less than honorable 
discharge, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354(a). 
When a rating agency is concerned whether a appellant was 
insane at the time he committed an offense leading to his 
discharge (38 U.S.C.A. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in 38 C.F.R. § 3.354(a). 
38 C.F.R. § 3.354(b).

In Struck v. Brown, 9 Vet. App. 145 (1996), the Court held 
that the statute requires that the insanity exist only at the 
time of the commission of an offense leading to the person's 
discharge and not that the insanity must cause the 
misconduct, that is, there need not be a causal connection 
between the insanity and the misconduct. See Helige v. 
Principi, 4 Vet. App. 32 (1993).

The Board finds that the appellant did not meet the 
definition of insanity for VA purposes.  At the time of the 
period of his escape from confinement on September 6, 1955, 
there is no indication that the veteran did not understand 
the difference 
between right and wrong.  In addition, other than escaping 
from confinement, there is no evidence that the appellant had 
a prolonged deviation from his normal method of behavior, 
interfered with the peace of society, or departed from the 
accepted standards of the community.  The contemporaneous 
evidence does indicate such behavior at any time during his 
period of active duty service.  The report of his separation 
examination, performed in March 1956, noted that his 
psychiatric status was normal.  Thus, the Board notes that 
evidence does not show that the appellant was insane at the 
time of committing the offense causing such his discharge.  
See 38 C.F.R. § 3.354 (2006).  

In conclusion, the Board finds that the character of the 
appellant's period of active military service bars his 
eligibility to VA benefits. There were no periods of insanity 
or compelling circumstances to warrant the veteran's having 
escape from confinement in this matter.  In this case, the 
appellant's actions are the result of his own willful and 
persistent misconduct.  Moreover, while the veteran claims 
that his discharge was the result of having gone AWOL to 
visit his ailing mother, it really arose from his escaping 
from confinement to which he was ordered after having gone 
AWOL to visit his mother.

In reaching this decision, the Board has considered the 
veteran arguments that his rheumatic fever was mistreated 
during service.  However, this alleged mistreatment does not 
serve to negate the assigned discharge classification of his 
military service.  The Board also notes, contrary to the 
statement submitted from J. Ray, D.O., the veteran was 
treated with penicillin while hospitalized for rheumatic 
fever in February 1955.  

The Board also notes that it has considered the appellant's 
arguments that he was forced to escape from confinement as a 
result of physical threat from the other inmates.  However, 
this alleged treatment does not serve to negate the assigned 
discharge classification of his military service.


To the extent that the service member may disagree with the 
assigned discharge classification of his military service, 
the Board points out that there is no indication that the 
service member's discharge was based on error, and VA is 
therefore bound by the findings of the service department 
with respect to the type or classification of the service 
member's military service and discharge therefrom. See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1990).  Therefore, he must raise 
this concern with the Department of the Air Force.


ORDER

The character of the appellant's service for the period from 
December 28, 1954 to March 12, 1956 is a bar to VA benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


